                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


MARTIN A. LEWIS,

                 Petitioner,
v.                                                  Case No. 2:04-cv-71140
                                                    Honorable Sean F. Cox
DOUG VASBINDER,

            Respondent.
___________________________/

            ORDER DENYING THE “PETITION FOR PANEL REHEARING”
                              (Docket No. 62)

                                        I. Background

       This is a habeas corpus action under 28 U.S.C. § 2254. Following a bench trial in 2000,

Petitioner was found guilty of first-degree, premeditated murder, Mich. Comp. Laws §

750.316(1)(a), and sentenced to life imprisonment without the possibility of parole.          The

conviction arose from

       the 1980 beating death of Cornell Smith. The incident occurred at about 10:30 p.m.
       on July 31, 1980 on the grounds of the Woodward School in Kalamazoo County.
       Witnesses saw two cars pull up to the school. The assailant got out of one car and
       approached the other car. An argument ensued, during which the assailant returned
       to his car and retrieved a baseball bat. The driver of the second car subsequently
       drove off, leaving the victim, who had been his passenger. The assailant chased
       the victim, and, according to witnesses, inflicted a fatal blow to the victim’s head
       with a full swing of the bat.

People v. Lewis, No. 230887, 2002 WL 31957700, at *1 (Mich. Ct. App. Dec. 27, 2002). The

Michigan Court of Appeals affirmed Petitioner’s conviction, and on November 24, 2003, the

Michigan Supreme Court denied leave to appeal. See People v. Lewis, 671 N.W.2d 880 (Mich.

2003) (table).
       In 2004, Petitioner filed his habeas corpus petition, which was assigned to former United

States District Judge Lawrence P. Zatkoff. (Docket No. 3). The State moved for summary

judgment and dismissal of the petition on the basis that Petitioner had not exhausted state remedies

for his claims that his trial attorney (1) failed to obtain the services of an expert witness on

eyewitness identification and (2) waived his right to impeach two witnesses with their prior

convictions by failing to comply with the trial court’s motion schedule. (Docket No. 11).

Petitioner disagreed with the State’s argument, but he stated in a response to the State’s motion

that, if Judge Zatkoff agreed with the State, he was willing to delete the claims which the State had

argued were unexhausted and proceed with his other claims. (Docket No. 30).

       Judge Zatkoff subsequently agreed with the State that Petitioner did not exhaust state

remedies for his claims that trial counsel failed to take adequate steps to obtain an expert witness

and to impeach prosecution witnesses. However, because Petitioner had agreed to delete those

claims to expedite review of his case on his other claims, Judge Zatkoff denied the State’s motion

for summary judgment. (Docket No. 33). Judge Zatkoff then adjudicated Petitioner’s exhausted

claims and denied the petition on the merits. (Docket No. 41). Petitioner appealed Judge Zatkoff’s

decision, but the United States Court of Appeals for the Sixth Circuit declined to grant a certificate

of appealability. See Lewis v. Vasbinder, No. 07-2265 (6th Cir. June 6, 2008). In subsequent

years, Petitioner attempted to file second or successive habeas petitions. The Sixth Circuit Court

of Appeals, however, denied the requests for authorization to proceed with a second or successive

habeas petition.

       In 2014, Petitioner raised his two unexhausted claims about trial counsel in a motion for

relief from judgment, which he filed in the state trial court. The trial court determined that it was

precluded from adjudicating Petitioner’s claim about trial counsel’s failure to impeach prosecution
                                                  2
witnesses with their criminal histories because the issue was decided against Petitioner on appeal.

The trial court adjudicated Petitioner’s other claim about trial counsel on the merits and concluded

that Petitioner was not prejudiced by counsel’s failure to procure an expert witness. See People v.

Lewis, No. 2000-0171-FC (Kalamazoo Cty. Cir. Ct. Mar. 30, 2015). Both the Michigan Court of

Appeals and the Michigan Supreme Court denied Petitioner’s applications for leave to appeal the

trial court’s decision. See People v. Lewis, No. 328472 (Mich. Ct. App. Sept. 29, 2015); People

v. Lewis, 882 N.W.2d 144 (Mich. 2016).

       In 2017, Petitioner filed another habeas corpus petition, claiming that he had recently

exhausted state remedies for his two claims about trial counsel. The 2017 case was assigned to

United States District Judge Paul D. Borman, who transferred the petition to the Sixth Circuit as a

second or successive petition. See Lewis v. Haas, No. 2:17-cv-10734 (E.D. Mich. Mar. 9, 2017).

The Sixth Circuit denied leave to file a second or successive petition. See In re Lewis, No. 17-

1253 (6th Cir. July 19, 2017).

       Petitioner subsequently filed a motion to amend his habeas petition in this case. (Docket

No. 57). He also moved to re-open this case under Federal Rule of Civil Procedure 60(b) (docket

no. 58) and to amend his Rule 60(b) (docket no. 60) to clarify that he was bringing his Rule 60(b)

motion under subsections (4) and (6) of the rule. The basis for his motions to amend the habeas

petition and re-open this case was his claim that trial counsel was ineffective for failing to (1) alert

the trial court that the defense expert needed additional funds to cover his costs and (2) impeach

two prosecution witnesses with their criminal histories. Petitioner argued that Judge Zatkoff erred

when he determined that Petitioner had not exhausted state remedies for these claims and then

declined to rule on the merits of Petitioner’s claims about trial counsel.

                                                   3
       The case was randomly reassigned to this Court following Judge Zatkoff’s retirement, and

on January 14, 2019, the Court granted the motion to amend the Rule 60(b) motion, but denied

Petitioner’s motions to re-open this case and to amend his habeas petition. The Court stated that

Petitioner did not file his Rule 60(b) motion within a reasonable time and that leave to amend was

not warranted because Petitioner’s claims appeared to be barred by the one-year statute of

limitations and the motions did not relate back in time to the date of the initial petition.

       Now before the Court is Petitioner’s “Petition for Panel Rehearing.” Petitioner argues that:

there is no time limit for filing a motion under Rule 60(b); the trial court’s determination that he

raised his claims on appeal was the law of the case; and this Court erred in relying on White v.

Dingle, 616 F.3d 844 (8th Cir. 2010), and Warren v. Garvin, 219 F.3d 111, 114 (2d Cir. 2000), for

the principle that the “relation back” rule of Federal Rule of Civil Procedure 15(c) does not apply

when there is no pending petition to which an amendment can relate back.

                                           II. Discussion

       This District’s Local Rules provide that

       [g]enerally, and without restricting the Court’s discretion, the Court will not grant
       motions for rehearing or reconsideration that merely present the same issues ruled
       upon by the Court, either expressly or by reasonable implication. The movant must
       not only demonstrate a palpable defect by which the Court and the parties and other
       persons entitled to be heard on the motion have been misled but also show that
       correcting the defect will result in a different disposition of the case.

LR 7.1 (h) (3). “A ‘palpable defect’ is a defect which is obvious, clear, unmistakable, manifest,

or plain.” Hawkins v. Genesys Health Systems, 704 F. Supp.2d 688, 709 (E.D. Mich. 2010)

(quoting Ososki v. St. Paul Surplus Lines Ins. Co., 162 F. Supp. 2d 714, 718 (E.D. Mich. 2001)).




                                                  4
       A. The Timeliness of the Rule 60(b) Motion

       Petitioner alleges first that reconsideration should be granted because the Court erred in

concluding that his Rule 60(b) motion was not filed within a reasonable time. Petitioner notes that

he brought his motion to re-open this case under Rule 60(b)(4), and he argues that a motion under

that subsection does not have to satisfy any threshold requirements such as timeliness.           The

Federal Rules of Civil Procedure, however, clearly state that “[a] motion under Rule 60(b) must

be made within a reasonable time . . . ,” Fed. R. Civ. P. 60(c)(1), and Petitioner filed his Rule 60(b)

motion more than a decade after Judge Zatkoff issued the judgment in this case. This Court did

not make a palpable error when it concluded that Petitioner’s Rule 60(b) motion was not filed

within a reasonable time.

       B. Law of the Case

       Petitioner alleges next that the Court should grant reconsideration under the doctrine of the

law of the case. Petitioner appears to be arguing that the law of the case is that he did exhaust state

remedies for his claims about trial counsel, because the trial court determined on post-conviction

review that Petitioner raised at least one of his claims on appeal.

       The United States Court of Appeals for the Sixth Circuit recently explained that

       [t]he defining feature of the law-of-the-case doctrine is that it applies only within
       the same case. See Christianson v. Colt Indus. Operating Corp., 486 U.S. 800,
       815–16, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988) (quoting Arizona v. California,
       460 U.S. 605, 618, 103 S.Ct. 1382, 75 L.Ed.2d 318 (1983)); Burley v. Gagacki, 834
       F.3d 606, 618 (6th Cir. 2016); 18B C. Wright & A. Miller, Federal Practice and
       Procedure § 4478 (2d ed. Nov. 2018 update). A post-conviction habeas action is
       not a subsequent stage of the underlying criminal proceedings; it is a separate civil
       case. See Pennsylvania v. Finley, 481 U.S. 551, 556–57, 107 S.Ct. 1990, 95
       L.Ed.2d 539 (1987). . . .


Edmonds v. Smith, 922 F.3d 737, 739 (6th Cir. 2019). Thus,
                                               5
         “findings made at one stage in the litigation should not be reconsidered at
         subsequent stages of that same litigation.” Burley, 834 F.3d at 618. The doctrine
         does not mark a limit on a court’s authority—courts are free to revisit their own
         rulings before final judgment—but is instead a recognition that for cases to reach
         resolution, issues cannot be argued and reargued without end. See Messenger v.
         Anderson, 225 U.S. 436, 444, 32 S.Ct. 739, 56 L.Ed. 1152 (1912). In other words,
         the doctrine aims to “maintain consistency and avoid reconsideration of matters
         once decided during the course of a single continuing lawsuit,” not to govern the
         effects that final decisions have on other courts or cases. See 18B Wright & Miller
         § 4478.


Id.                                            at                                            739-40.

         The law of this case is Judge Zatkoff’s determination that Petitioner did not exhaust state

remedies for the claims that he is currently trying to litigate. This Court is not required to

reconsider an issue that Judge Zatkoff resolved almost fourteen years ago on September 30, 2005,

particularly since Petitioner ultimately chose to delete his ineffective-assistance-of-counsel claims

if Judge Zatkoff determined that the claims were not exhausted in state court.1

         C. Relation Back

         In his final two arguments, Petitioner alleges that the Court erred when it concluded on the

basis of White v. Dingle, 616 F.3d 844 (8th Cir. 2010), and Warren v. Garvin, 219 F.3d 111 (2d

Cir. 2000), that Petitioner’s claims did not relate back in time to his previously dismissed habeas

petition. The Court is not persuaded that it made a palpable error when it reached that conclusion,

but for the following reasons, the Court also finds that Petitioner’s ineffective-assistance-of-

counsel claims do not warrant reconsideration or relief from the judgment in this case.




1
    See Petitioner’s Response to Respondent’s Mot. for Summary J., docket no. 30, p. 3.

                                                    6
               1. Trial Counsel and the Expert Witness

       Petitioner alleges that trial counsel was ineffective for failing to inform the trial court that

his defense expert required more money than the amount authorized by the trial court. The trial

court considered this issue during post-conviction proceedings and pointed out that,

       even if the expert witness had been able to testify and discredit the eyewitness
       testimony, . . . there was still plenty of other evidence to implicate the Defendant,
       including his confessions to family and friends, his connection to the suspect
       vehicle, the fact that [he] was seen with a bat both before and immediately after the
       murder, and the fact that [he] had injuries on his hands that were consistent with
       having been in a physical altercation.

People v. Lewis, Op. and Order Denying Deft’s Mot. for Relief from J., p. 6, No. 2000-0171-FC

(Kalamazoo Cty Cir. Ct. Mar. 30, 2015) (citations to the record omitted).

       This Court agrees with the trial court that, in light of this other evidence, Petitioner was not

prejudiced by his trial attorney’s failure to procure an expert witness on identification, because the

outcome of the trial would not have been different with that witness. Therefore, Petitioner’s claim

lacks merit, and he is not entitled to reconsideration or relief from the judgment in this case.

               2. Trial Counsel and the Failure to Impeach Witnesses

       Petitioner’s other claim about trial counsel is that counsel failed to take adequate steps to

impeach prosecution witnesses with their criminal records. According to Petitioner, Gail Johnson

had a prior conviction for first-degree retail fraud, and Donald Garland had prior convictions for

conspiracy to commit false pretenses and attempted uttering and publishing. See Mem. of Law in

Support of Pet. for Writ of Habeas Corpus, docket no. 3, pp. 25-26. Trial counsel did not attempt

to impeach Garland with his criminal history, and when he attempted to impeach Johnson with her

prior conviction, the trial court did not allow the cross-examination because defense counsel had


                                                  7
failed to comply with a pretrial order requiring motions for impeachment evidence to be filed no

later than the first day of trial.

        Even if defense counsel had impeached Johnson and Garland with their prior convictions,

there is not a reasonable probability that the outcome of the trial would have been different because

there was substantial evidence implicating Petitioner in the murder, apart from the testimony of

Johnson and Garland. See Section II.C.1 above. As Judge Zatkoff stated in his dispositive opinion,

“[t]he omitted [impeachment] evidence did not ‘create[] a reasonable doubt that did not otherwise

exist,’ given Petitioner’s admissions to close friends and relatives that he killed a man.” Op. and

Order Denying Habeas Corpus Pet, docket no. 41, pp. 18-19 (first alteration added, second

alteration in original). Thus, Petitioner’s claim lacks merit, and he is not entitled to reconsideration

or relief from judgment.

                                           III. Conclusion

        Petitioner has not persuaded the Court that it made a palpable error when it denied his

motion to amend his habeas petition and his motion to re-open this case. Accordingly, the “Petition

for Panel Rehearing” (document no. 62) is denied.

        IT IS SO ORDERED.

Dated: August 8, 2019                                  s/Sean F. Cox
                                                       Sean F. Cox
                                                       U. S. District Judge




                                                   8
